Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This allowance office is a response to the papers filed on 12/29/2021.
Claims 1, 3-11, 13-19 are pending.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ronald A. Rudder on February 22, 2022.

In the claims:
In claim 1, Line 13, after “the battery cell is in the preset level range”, insert –,
 	wherein the monitoring unit measures a temperature of the battery cell, a charged amount of the battery cell, and a non-used period during which the battery cell is left non-used while not being used, and 

Claim 2 is cancelled.
In claim 3, Line 1, replace “The battery management system of claim 2” with -- The battery management system of claim 1--.
In claim 7, Line 1, replace “The battery management system of claim 2” with -- The battery management system of claim 1--.
In claim 11, Line 15, after “smaller than a predetermined charged amount”, insert –,
wherein the level range is set in a plural number on the basis of the temperature of the battery cell, the charged amount of the battery cell, and the non-used period of the battery cell--.
Claim 12 is cancelled.
In claim 13, Line 1, replace “The battery management method of claim 12” with -- The battery management method of claim 11--.
In claim 16, Line 1, replace “The battery management method of claim 12” with -- The battery management method of claim 11--.
Add claim 19: -- A battery management system for managing a battery pack including one or more battery cells, the battery management system comprising:
     a monitoring unit measuring state information of the battery cell; and

wherein the monitoring unit measures a temperature of the battery cell, a charged amount of the battery cell, and a non-used period during which the battery cell is left non-used while not being used, and 
the degradation management unit sets the level range for discharging the battery cell depending on the state information--.


Allowable Subject Matter
		Claims 1, 11, and 19 are allowed over prior art of record, respectively.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 1, the combination of the prior arts fail to disclose:


the degradation management unit sets the level range for discharging the battery cell depending on the measured temperature, the charged amount, and the non-used period of the battery cell”.


Claims 3-10 and 13-18 also allowed as being directly or indirectly dependent of the allowed independent base claim.

The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure listed on the PTO-982 form attached. None of cited/recorded prior arts stands alone of combination with others discloses all limitation required in claim invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN NGO/           Primary Examiner, Art Unit 2851